Citation Nr: 1023830	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  06-24 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased initial rating for a skin 
disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1979 to April 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 0 percent disability rating 
for a skin disability, effective June 20, 1994.  The Veteran 
testified before the Board in February 2009.  The Board 
remanded this claim for development in July 2009.  

A January 2010 rating decision increased the rating for a 
skin disability, from 0 percent to 10 percent disabling, 
effective June 20, 1994.  However, as that grant does not 
represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).


FINDINGS OF FACT

Since June 20, 1994, the effective date of service 
connection, the Veteran's skin disability has been manifested 
by a maximum of 5 percent involvement of the exposed areas of 
the body and a maximum of 2 percent involvement of the entire 
body.  There has been no evidence of constant exudation or 
constant and extensive lesions.  The skin disability has not 
been productive of any disfigurement, nor has there been 
evidence of visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features.  There are no neurological impairments related to 
the skin disability.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for a skin disability have not been met since June 20, 1994.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7806 (as in effect both prior to and as of Aug. 
30, 2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran is in receipt of an initial 10 percent rating for 
her chronic hand dermatitis with recurrent blisters.  She has 
been rated for her disability under Diagnostic Code 7806, 
which pertains to dermatitis and eczema.  Because the Veteran 
is also alleging that her current condition is productive of 
recurrent painful, swollen red spots on her face and neck, 
the Board finds that Diagnostic Code 7800, which contemplates 
other disfigurement of the head, face, or neck, may also 
apply to her claim.  Since the Veteran does not contend that 
her skin disability is productive of scarring and the 
clinical evidence shows that her condition involves recurrent 
outbreaks but no scarring, the Board finds that Diagnostic 
Codes 7801, 7802, 7803, 7804, and 7805, which pertain to burn 
scars and scars due to other causes, are not applicable in 
this case.  38 C.F.R. § 4.118 (2009).

When a law or regulation changes during the pendency of a 
Veteran's appeal, the version most favorable to the Veteran 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  During the 
pendency of this appeal, the criteria used to evaluate 
disabilities involving the skin were amended, effective 
August 30, 2002.  67 Fed. Reg. 49,590-49,599 (Jul. 31, 2002).  
The Board will proceed with consideration of this appeal, 
applying the version of the criteria which is more favorable 
to the Veteran, subject to the effective date limitations, 
such that previous criteria can be used during the entire 
rating period while amended criteria can only be used from 
their effective date.  VAOPGCPREC 3-2000 (Apr. 10, 2000), 65 
Fed. Reg. 33,421 (2000); Bernard v. Brown, 4 Vet. App. 384 
(1993).   

The Board notes that the criteria for rating skin 
disabilities were revised again, effective October 23, 2008.  
Those amendments only apply to applications for benefits 
received on or after October 23, 2008, or where the Veteran 
specifically requests review under those regulations.  73 
Fed. Reg. 54, 708 (Sept. 23, 2008).  While the Veteran can 
request a review under the new criteria, the Veteran has not 
requested such a review.  Therefore, the amended skin 
regulations effective October 23, 2008, are not for 
application in this appeal.  Additionally, the Board notes 
that while the title of Diagnostic Code 7800 has been 
rephrased for the sake of clarity, the elements of that 
rating code are essentially unchanged, and the version of 
Diagnostic Code 7806 that existed prior to October 23, 2008, 
remains in effect, as no revisions were made to the rating 
criteria in that diagnostic code.  Consequently, the Board 
finds that the specific revisions to the skin regulations 
that took effect October 23, 2008, are not for application 
here.  73 Fed. Reg. 54708 (Sept. 23, 2008).   

Prior to August 30, 2002, Diagnostic Code 7800 provided for a 
noncompensable rating for skin disorders on the head that 
were slightly disfiguring in severity.  A 10 percent rating 
was warranted for skin disorders that were moderately 
disfiguring.  A 30 percent rating was warranted for severe 
disfigurement, especially if it was productive of marked and 
unsightly deformity of the eyelids, lips, or auricles.  
Finally, a maximum 50 percent rating was warranted for skin 
disorders that were productive of complete or exceptionally 
repugnant deformity on one side of the face, or marked or 
repugnant bilateral disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2002).

Under the amended criteria, disfigurement of the head face or 
neck is rated with reference to the following eight 
characteristics of disfigurement:

(1) Scar 5 or more inches (13 or more 
centimeters) in length;
(2) Scar at least one-quarter inch (0.6 
centimeter) wide at widest part;
(3) Surface contour of scar elevated or 
depressed on palpation;
(4) Scar adherent to underlying tissue;
(5) Skin hypo-or hyper-pigmented in an 
area exceeding six square inches (39 
square centimeters);
(6) Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 
square centimeters);
(7) Underlying soft tissue missing in 
an area exceeding six square inches (39 
square centimeters);
(8) Skin indurated and inflexible in an 
area exceeding six square inches (39 
square centimeters).

38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (2008). 

The amended criteria provide for a 10 percent rating where 
there is one characteristic of disfigurement.  A 30 percent 
rating is warranted where there is visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.  A 50 percent 
rating is warranted for visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement.  Finally, a 
maximum 80 percent rating is warranted for disfigurement of 
the head, face, or neck with visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with six or more characteristics of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (effective August 30, 2002). 

Under Diagnostic Code 7806, as in effect prior to August 30, 
2002, a 10 percent rating was warranted for a skin disorder 
with exfoliation, exudation, or itching, involving an exposed 
surface or extensive area.  A 30 percent rating was warranted 
for a skin disorder with constant exudation or constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating was warranted for a skin disorder with systemic or 
nervous manifestations and ulceration, extensive exfoliation, 
or extensive crusting, or for a skin disorder that is 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002). 

Under the revised provisions of Diagnostic Code 7806, as in 
effect from August 30, 2002, a 10 percent rating will be 
assigned where at least 5 percent, but less than 20 percent 
of the entire body or at least 5 percent, but less than 20 
percent of exposed areas are affected or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past 12-month period.  A 30 
percent rating is for application where 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas are 
affected, or; where systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12- month period.  A 60 percent rating is warranted 
where more than 40 percent of the entire body or more than 40 
percent of the exposed areas are affected; or where there is 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12- month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (effective August 30, 2002). 

Post-service VA medical records dated from September 1992 to 
May 1998 show that the Veteran received intermittent 
treatment for possible vesicular dyshydrosis, psoriasiform 
dermatitis, allergic dermatitis, and dyshidrotic eczema.  The 
Veteran suffered from painful, dry blisters on the lateral 
fingers of both hands that would break and then peel.  She 
also experienced raised, itchy, fluid-filled blisters on the 
right medial forearm and hive-like circular rashes on both 
elbows.  She denied any blisters on the dorsal hands or feet 
and reported no purulent exudates, ulcerations, or 
photosensitivity.  

VA medical records dated from September 2002 to May 2009 
indicate that the Veteran received intermittent treatment for 
chronic hand dermatitis with elements of dyshidrotic eczema 
as well as elements of irritant dermatitis, contact 
dermatitis, dermatitis on the neck that was probably from 
insect bites, herpes zoster around the eye and nose, and 
spontaneous ecchymosis with capillary fragility on the 
buttocks and medial thighs.  The Veteran reported a history 
of small white blisters on her hands and arms that dried up, 
causing her fingers to peel and be tender.  Treatment records 
show that she suffered burning and itching areas on her hands 
and arms with vesicles with surrounding erythema.  The 
Veteran also complained of a rash on both her inner upper 
thighs as well as "knots" in her arms.  The Veteran's skin 
disability was treated with topical steroids, analgesics, and 
gentle cleansers.   

At a December 2002 VA examination, the Veteran reported that 
her hands and fingers had responded well to treatment and 
that her skin problem appeared to be in remission.  
Examination revealed no exudation, ulceration, or 
desquamation.  The examiner diagnosed the Veteran with 
chronic recurrences of very mild, non-disabling hand 
dermatitis with superficial, non-ulcerating blister 
formations from time to time.  The Veteran was also found to 
have questionable contact dermatitis and intermittent 
dyshidrotic eczema of both hands that was not currently 
present, disfiguring, or disabling.  The examiner stated that 
the dyshidrotic edema was at worst a mild annoyance requiring 
frequent consultation and treatment.  The examiner also noted 
that the Veteran had stated that her skin disability did not 
keep her from working but merely caused her to miss a lot of 
time from work due to frequent doctor appointments.  She 
reported that she had trouble keeping jobs.  The examiner 
found that less than 5 percent of the Veteran's skin was 
affected by her skin disability.  

On VA examination in September 2005, the Veteran complained 
that her hands and fingers were very sensitive to touch.  She 
denied any rashes but reported that she developed painful and 
itchy blisters underneath the skin on her fingers, primarily 
on the tips of the fingers, at least once a month.  The 
Veteran stated that bathing, washing her hair with regular 
shampoo, washing dishes with different soaps, and using her 
arms and elbows a lot would bring these blisters on.  She 
reported using creams and ointment to treat the blisters and 
hand sanitizer to keep her hands clean.  She complained that 
when she had blisters, her hands became red, sore, and 
difficult to use.  Examination revealed that the skin of both 
hands was completely normal.  The skin was clear, and there 
were no visible blisters, rashes, scarring, or disfigurement.  
The examiner noted that no photographs were needed.  The 
Veteran's skin had good texture, color, and adherence.  The 
skin was non-thickening and not tender to palpation.  The 
examiner found that 0 percent of the exposed areas of the 
body and 0 percent of the entire body were affected.  The 
examiner stated that when the blisters developed, the 
percentage of involvement increased to 2 percent of the 
entire body and 2 percent of the exposed areas of the body.  
The Veteran was diagnosed with recurrent blisters on the 
hands that were probably related to contact dermatitis with 
elements of dyshidrotic eczema.  The examiner found that the 
disabilities were probably all secondary to irritant 
dermatitis.  

At a September 2007 VA examination, the Veteran stated that 
she experienced recurrent swelling and blisters on her 
fingers that occurred an average of twice a year and lasted a 
week with symptoms of pain, burning, and itching.  She 
reported that the rash had currently been present for two 
days and that she was experiencing minimal pain and some 
burning.  She stated that she treated her blisters with 
topical cream.  Examination revealed mild edema of the 
fingers of both hands and slight rubor of the tips of the 
fingers of both hands.  The Veteran's skin was dry and scaly.  
There were two small vesicles on the medial aspect of the 
right index finger and a beginning vesicle on the tip of the 
left distal phalanx.  On the medial aspect of the left distal 
phalanx, there was a ruptured vesicle with surrounding 
scaling.  Both the Veteran's hands were slightly swollen.  
Opponens function and range of motion of the fingers were 
normal.  The grip of both hands was normal but reduced by 10 
percent.  The examiner diagnosed the Veteran with dyshidrotic 
eczema with recurrent rash and vesicles and found that it was 
a moderate disability recurring twice a year.  The examiner 
noted that the skin disability was treated with topical 
cortisone cream.  The percentage of exposed areas of the body 
that was affected by the disability was less than 5 percent 
while the percentage involvement of the entire body was less 
than 1 percent.  There was no evidence of scarring or 
disfigurement.  

On VA examination in September 2009 with November 2009 
addendum, the Veteran stated that during the previous year, 
she had experienced three to four flare-ups of blisters that 
lasted for 10 days.  She reported that the blisters occurred 
on the sides of the fingers and resulted in tenderness and 
itching.  She asserted that the blisters would subsequently 
open and cause scaling of the skin on several fingers of each 
hand.  The Veteran reported applying topical cream on the 
blisters during the flare-ups.  She stated that the blister 
condition primarily involved the fingers with a few lesions 
on the palmar sides of the hands.  She also mentioned that 
there had been a few lesions on the soles of the feet in the 
past.  Examination revealed that the Veteran had a fair 
complexion with a moderate amount of freckling on the exposed 
areas of the forearms and dorsal areas of the hands.  She had 
small spider veins on the thighs, but there were no nodules, 
ulcers, or ecchymoses in the skin.  Her fingernails and hair 
were healthy.  There were presently no lesions on the hands.  
The feet had mild scaling due to dry skin, but no lesions 
were present.  The Veteran's skin appeared healthy with no 
redness or tenderness.  There was no neurological impairment 
since the Veteran did not have any numbness or weakness 
related to her skin disability.

The examiner diagnosed the Veteran with dyshidrotic eczema, 
explaining that this was the same condition for which the 
Veteran was service-connected because both conditions 
involved the hands and were associated with blisters.  The 
examiner found that 5 percent of the exposed skin was 
involved while less than 1 percent of the total skin was 
involved.  Although the Veteran had reported flare-ups 
occurring more often than previously, the examiner found no 
evidence of progression.  The examiner noted that the Veteran 
was treated for bruises on the buttocks in the fall of 2008 
but found no treatment records regarding the dyshidrotic 
eczema in the previous year.  The examiner commented that no 
systemic therapy had been utilized and that there was no 
evidence of exudates, systemic symptoms, disfigurement, or 
exceptional repugnance.  The examiner further explained that 
dyshidrosis was a disorder involving the palmar surfaces of 
the hands and occasionally the sides of the feet.  The 
examiner stated that dyshidrosis did not affect the head, 
face, or neck.  Moreover, because there was no finding of 
lesions in other areas besides the hands either on 
examination or in the medical records, the examiner found it 
unlikely that there would be any relationship of lesions on 
other areas of the body which could be related to the 
dyshidrosis.  Regarding the effect of the skin disability on 
the Veteran's daily activities, the examiner reported that 
the Veteran was a homemaker and that she avoided washing 
dishes because she did not want to get her hands wet or wear 
rubber gloves.  The examiner opined that the Veteran's skin 
disability would not significantly affect her previous 
occupations as a factory assembly line worker, fast food 
waitress, or dishwasher.  The rationale was that flare-ups 
only occurred three to four times a year and lasted for 10 
days.  Additionally, wearing gloves was an option which the 
Veteran had chosen not to take.  

The Board finds that a rating in excess of 10 percent for a 
skin disability is not warranted under Diagnostic Code 7806.  
Under the criteria in effect prior to August 30, 2002, a 30 
percent rating was warranted for a skin disorder with 
constant exudation or constant, extensive lesions, or marked 
disfigurement.  However, the medical evidence of record 
consistently indicates that the Veteran's skin disability was 
not manifested by any exudation or marked disfigurement.  
Furthermore, the disability is shown to be episodic rather 
than constant at all examinations.  Regarding the Veteran's 
lesions, the medical evidence shows that the percentage 
involvement of the exposed areas of the body was at most 5 
percent, as demonstrated on VA examination in September 2009, 
and that the percentage involvement of the entire body was at 
most 2 percent, as estimated on VA examination in September 
2005.  The September 2009 examiner also found it unlikely 
that there would be any relationship of lesions on other 
areas of the body which could be related to the Veteran's 
skin disability of dyshidrosis, which only affected the hands 
and occasionally the sides of the feet.  Furthermore, the 
Veteran's skin disability only occurred at a maximum of three 
to four times a year, lasting for 10 days at a time.  The 
Board thus finds that there is no evidence that the Veteran's 
lesions are constant or extensive, and the criteria for an 
initial increased rating for a skin disability are not met.    

The Veteran's disability also fails to meet the criteria 
under Diagnostic Code 7806 in effect after August 30, 2002.  
There is no evidence that 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas are affected by the skin 
disability.  Furthermore, the Veteran has not required any 
systemic therapy for her skin disability.  Rather, she has 
only been treated with topical steroids and analgesics as 
well as gentle cleansers and hand sanitizer.  Therefore, the 
Board finds that an increased initial rating for a skin 
disability is not warranted under Diagnostic Code 7806.  

Similarly, an increased initial rating for the Veteran's skin 
disability is not warranted under the rating criteria in 
Diagnostic Code 7800.  Under the criteria in effect prior to 
August 30, 2002, a 30 percent rating was warranted for severe 
disfigurement, especially if it was productive of marked and 
unsightly deformity of the eyelids, lips, or auricles.  The 
medical evidence of record has not demonstrated that the 
Veteran's skin disability has caused any disfigurement to her 
head, face, or neck.  The criteria for an initial increased 
rating for a skin disability are therefore not met.  

The Veteran's disability also fails to meet the criteria 
under Diagnostic Code 7800 in effect after August 30, 2002.  
The evidence of record does not show any visible or palpable 
tissue loss on the head, face, or neck, nor is there any 
objective indication of gross distortion or asymmetry of one 
feature or paired set of features as a result of the skin 
disability.  With respect to the characteristics of 
disfigurement, the Veteran's skin disability has not been 
productive of any past or present scarring.  There is also no 
evidence of abnormal skin texture, hypopigmented or 
hyperpigmented skin, or skin that is indurated and 
inflexible.  Rather, the Veteran's skin was found to be 
normal on examination in September 2005.  Her skin was clear 
and non-thickening with good texture, color, and adherence.  
Moreover, on VA examination in September 2009, the examiner 
found the Veteran's skin to be healthy with no redness or 
tenderness and stated that her skin disability did not affect 
the head, face, or neck.  Therefore, the Board finds that an 
increased initial rating for a skin disability is not 
warranted under Diagnostic Code 7800.    

The Board has also considered whether the Veteran's skin 
disability warrants a separate rating under the diagnostic 
codes for nerve impairment.  38 C.F.R. § 4.124a, Diagnostic 
Codes 8205-8730 (2009).  However, a September 2007 VA 
examination revealed that opponens function and range of 
motion of the fingers were normal, and although the grip of 
both hands was reduced by 10 percent, the examiner still 
found the grip to be within normal limits.  Furthermore, on 
VA examination in September 2009, the examiner found no 
objective evidence of neurological impairment present since 
the Veteran did not have any numbness or weakness related to 
her skin disability.  Therefore, the Board finds that a 
separate rating for the Veteran's skin disability is not 
warranted under the diagnostic codes for neurological 
disability.  

In sum, the weight of the credible evidence demonstrates that 
the Veteran's skin disability does not warrant an initial 
rating in excess of 10 percent under Diagnostic Codes 7800 or 
7806 for all periods under consideration since service 
connection was established.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board finds no evidence that the Veteran's 
service-connected skin disability presents such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular rating.  38 C.F.R. § 
3.321(b)(1) (2009).  The objective medical evidence of record 
shows that manifestations of the Veteran's service-connected 
skin disability do not result in a marked functional 
impairment to a degree other than that addressed by VA's 
Rating Schedule.  The schedular rating criteria are designed 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2009).  The Board finds that the evidence does not 
show frequent hospitalization due to the skin disability or 
that the disability causes marked interference with 
employment beyond that envisioned by the schedular rating 
already assigned.  Consequently, the Board concludes that 
referral of this case for consideration of an extra-schedular 
rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 
(2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. 
Brown, 9 Vet. App. 88 (1996). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2004; rating 
decisions in August 2005 and January 2010; a statement of the 
case in November 2005; and supplemental statements of the 
case in June 2006, April 2007, September 2007, and June 2008.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the January 2010 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An initial rating in excess of 10 percent disabling for a 
skin disability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


